NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
 DONALD E. BENNETT,                              No. 08-35334            U .S. C O U R T OF APPE ALS




               Plaintiff - Appellant,            D.C. No. 4:07-cv-00014-RJB

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General;
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Alaska
                      Robert J. Bryan, District Judge, Presiding

                                                          **
                           Submitted December 15, 2009

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Donald E. Bennett appeals pro se from the district court’s order dismissing

his action alleging disability discrimination in employment by the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
Marshals Service. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

de novo, Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003), and we affirm.

       The district court properly dismissed Bennett’s Rehabilitation Act claim

because Bennett did not timely exhaust his administrative remedies, a prerequisite

to filing suit. See id.; Boyd v. U.S. Postal Service, 752 F.2d 410, 414-15 (9th Cir.

1985) (affirming dismissal of Rehabilitation Act claim for failure to exhaust, and

explaining that the time period for contacting an Equal Employment Opportunity

counselor “begins to run when the facts that would support a charge of

discrimination would have been apparent to a similarly situated person with a

reasonably prudent regard for his rights”).

       Because Bennett develops no argument concerning the district court’s

dismissal of his other claims, we do not address those determinations. See Simpson

v. Lear Astronics Corp., 77 F.3d 1170, 1176 (9th Cir. 1996).

       AFFIRMED.




GT/Research                               2                                    08-35334